Citation Nr: 1217621	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired physiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a brain tumor, to include due to exposure to Agent Orange.

3.  Entitlement to service connection for muscle damage, bilateral legs, secondary to shrapnel fragment wound residuals.

4.  Entitlement to service connection for a chest pain disorder secondary to left chest wall gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.
posttraumatic stress disorder (PTSD).

In December 2011, the Board received evidence concerning the appellant's PTSD stressor.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in December 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to service connection for a brain tumor, to include due to exposure to Agent Orange, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the December 2011Board hearing, prior to the promulgation of a decision in the appeal, the appellant requested the withdrawal of his claim for entitlement to service connection for muscle damage, bilateral legs, secondary to shrapnel fragment wound residuals.

2.  At the December 2011 Board hearing, prior to the promulgation of a decision in the appeal, the appellant requested the withdrawal of his claim for entitlement to service connection for a chest pain disorder secondary to left chest wall gunshot wound residuals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for muscle damage, bilateral legs, secondary to shrapnel fragment wound residuals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a chest pain disorder secondary to left chest wall gunshot wound residuals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his claims for entitlement to service connection for muscle damage, bilateral legs, secondary to shrapnel fragment wound residuals and entitlement to service connection for a chest pain disorder secondary to left chest wall gunshot wound residuals, hence, no allegations of errors of fact or law for appellate consideration remain.  Accordingly, the Board does not have jurisdiction to review the appeals and they are  dismissed.


ORDER

Entitlement to service connection for muscle damage, bilateral legs, secondary to shrapnel fragment wound residuals, is dismissed.

Entitlement to service connection for a chest pain disorder secondary to left chest wall gunshot wound residuals, is dismissed.


REMAND

In regard to the appellant's claims for entitlement to service connection for an acquired psychiatric, to include PTSD and entitlement to service connection for a brain tumor, to include due to exposure to Agent Orange, the Board finds that additional development is necessary.

Even though the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue before the Board is whether the appellant has an acquired psychiatric disability, to include PTSD, that is related to service.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The appellant contends that he is entitled to PTSD due to exposure to combat in service.  The appellant's service personnel records reflect that he served in Battery C, 2d Battalion, 13th Artillery, from July 1968 to July 1969.  Evidence from the U.S. Army Center of Military History, submitted by the appellant's representative, reflects that on September 13, 1968, Battery C, 2d Battalion, 13th Artillery, expended 1,305 rounds in defense of Fire support Base BUELL and killed 76 enemy.  As the evidence indicates the appellant's unit was in combat, the appellant's stressor is verified.  However, the appellant has not received a VA examination to determine whether he has a diagnosis of PTSD that is related to service.  

A July 2007 VA neuropsychology consultation reflects that the appellant reported symptoms of PTSD and depression.  The consultation report indicates the appellant reported having intrusive dreams about Vietnam over his lifetime.  The VA psychologist stated that while it appeared unlikely that psychiatric factors could entirely account for current deficits, it was possible his cognitive deficits were more pronounced during periods of distress, fatigue, or illness.  The VA psychologist also noted that brain injuries can cause or exacerbate psychiatric symptoms.  The VA psychologist found that the appellant had an Axis I diagnosis of cognitive disorder and noted rule out mood disorder due to a medical condition.  Although the July 2007 VA consultation reflects that the appellant had symptoms of PTSD, the VA psychologist did not directly address whether the appellant had PTSD that is related to service.  As the evidence indicates the appellant has current symptoms of PTSD, he has indicated that the symptoms are related to service, and his stressor has been verified, the Board finds that a VA examination is necessary to determine whether he has an acquired psychiatric disability, to include PTSD, that is related to service.

Some of the appellant's VA treatment records have been associated with the claims file.  However, it does not appear that all of the relevant VA treatment records have been associated with the claims file.  The claims file contains VA treatment records obtained following a search of the word "PTSD."  It is not clear whether the VA treatment records include the appellant's complete VA psychiatric treatment records.  As noted above, although the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  Consequently, the appellant's complete VA psychiatric treatment records from August 2006 (one year prior to the date he filed his claim) should be associated with the claims file.  

A November 2008 VA treatment record indicates that the appellant was recently seen by a psychiatrist in Hillsboro to evaluate whether he had PTSD.  The record indicates he was seen by the psychiatrist at the request of his VA representative.  The psychiatrist reported said he would need more time with the appellant and his wife to fully evaluate the situation.  There is no indication that the psychiatrist's records have been associated with the claims file or whether there was a follow-up visit to the psychiatrist.  As the records are relevant to the appellant's claim, an attempt should be made to obtain the records.  

At the December 2011 Board hearing, the appellant's representative stated that all of the appellant's treatment with respect to the brain tumor was done through the Portland VA Medical Center.  (December 2011  Board Hearing Transcript (Tr.) at p.11)  The claims file contains VA treatment records dating from November 2005 concerning the appellant's treatment following the surgeries to remove his brain tumor.  However, records pre-dating the surgeries have not been associated with the claims file.  These records are relevant to the claim as they may indicate the etiology of the brain tumor.  Thus, the records should be obtained and associated with the claims file.

At the December 2011 Board hearing, the appellant's wife stated that the surgeon that conducted the appellant's brain tumor removal surgery told her that the appellant's tumor must have been growing for 35 to 40 years.  (Tr. at p. 12)  She stated that he made the statement in November 2005, indicating that the tumor may have been growing since 1965 to 1970.  As noted above, the appellant had active service from November 1966 to July 1969.  The appellant's wife is competent to report what the VA surgeon told her.  As the appellant had a brain tumor and there is evidence that it may have begun during the appellant's time in service, a VA opinion is necessary to determine whether the appellant's brain tumor was related to service.   

Accordingly, the case is REMANDED for the following action:

1.  The Board requests the appellant's complete VA psychiatric treatment records from August 2006 (one year prior to the appellant's claim) to present and the appellant's VA treatment records concerning the appellant's brain tumor from 2005, including any surgical reports.  If no records are available, the claims folder must indicate this fact.

2.  After obtaining any authorization required from the appellant, request the records of any private psychiatric treatment received by the appellant, including the treatment referenced in the November 2008 VA treatment record.  If no such records are available, the claims folder must indicate this fact.

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA psychiatric examination to obtain a clinical opinion as to whether it is at least as likely as not that he has a current psychiatric disability, to include PTSD, that is related to service.  

The VA examiner should specifically consider whether the appellant has PTSD that is related to the verified stressor of exposure to combat on September 13, 1968, as a member of Battery C, 2d Battalion, 13th Artillery.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After any records obtained have been associated with the claims file, request a medical opinion to address whether it is at least as likely as not that the appellant's brain tumor was related to service, to include due to exposure to Agent Orange.

The VA examiner should consider the appellant's wife's statement that she was told by a physician that the brain tumor may have been growing for 35 to 40 years.  (See December 2011 Board hearing transcript at p. 12)  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired physiatric disability, to include PTSD, and entitlement to service connection for a brain tumor, to include due to exposure to Agent Orange.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


